Summary Report of SEIA and HCV Assessments on PT Satya Kisma Usaha

Districts of Central Tebo and Tengah Ilir of Tebo Regency, Jambi

Executive Summary

PT Satya Kisma Usaha (hereinafter referred to as “PT SKU”) is situated in Sungai
Keruh Village of Central Tebo District and Muara Kilis Village of Tengah Ilir District,
Tebo Regency, Jambi Province. The company has obtained a location permit by virtue
of Tebo Regent Decree No. 227.B/BPN/2010 dated 7 May 2010, granting it a total area
of 2,995 hectares in Central Tebo and Tengah Ilir Districts of Tebo Regency. This
decree was amended with Tebo Regent Decree No. 243/BPN/2010 dated 8 June 2011
with a total area of 2,990 hectares (effective for three years). While for the smallholder
area, [Tebo Regent Decree No. 2/BPN/2011 dated 14 Januari 2011 granted Cooperative
“Sukma Bersatu’ with an area of 2,945 hectares took effect for a period of three years,
from 7 May 2010]. Regarding this matter the outgrowers (Muara Kilis Plasma
Unit/KILA) are not yet willing to apply RSPO’s NPP Procedures and Certification
(according to a letter dated 28 March 2013).

PT SKU’s Environmental Management Document has been authorised with a Principal

ermit based on Decree of Tebo Regency Environment Office No. 660.1/031/LH/2011
dated 2 February 2011, principally granting it with an area of 2,995 hectares in Central
Tebo and Tengah Ilir Districts of Tebo Regency, Jambi.

T SKU already has a Social Impact Assessment (“SIA”) document in possession,
repared by a team led by Yosaphat Ardhilla Renato who is a RSPO Approved HCV
Assessors. Social management and monitoring plan documents are also available in the

SIA document and have been socialised to the relevant stakeholders.

PT SKU’s has already carried out High Conservation Value (“HCV”) assessment on its
concession. The assessment result shows that there are four HCV types found in the
company’s concession, namely HCV 1.1, HCV 1.2, HCV 4.1 and HCV 6 with area of
260.14 hectares in Kilis Estate unit (KILE) and 317.851 hectares in Kilis Plasma
(KILA).
Documents of Environmental Management Plan (“RKL”) and Environmental
Monitoring Plan (“RPL”) were issued in February 2011 translated from its
Environmental Impact Assessment (“EIA”) document and describe document of
monitoring of measurement period and environmental impact caused by mill and
plantation operation. The three documents are guidelines to PT SKU’s management unit

in managing social and environmental aspects.

SEIA and HCV Assessment Scope
e¢ Name of Company : PT Satya Kisma Usaha

e Location : Sungai Keruh Village of Central Tebo District and
Muara Kilis Village of Tengah Ilir District, Tebo
Regency, Jambi.

¢ Geographic Location > (102° 32°35,064” - 102° 36°9.513” E) and
(1° 24°37,024” - 01° 28°11,241” S)

e Surrounding Area

a. North :  Community’s lands
b. East : PT Bejabang Indonesia’s plantation
c. West : Community’s lands and PT Tebo Plasma

Intilestari’s plantation

d. South : Community’s land and West Sumatera Provincial

Highway
e Permits/Concessions
1. Location permit.

a. Regent Decree No. 227.B/BPN/2010 dated 7 May 2010 granting a total area
of 2,995 hectares.

b. Amendment to the decree: Regent Decree No. 243 /BPN/2010 dated 8 June

2011 granting a total area of 2,990 hectares (effective for three years).
Cc.

Tebo Regent Decree for Sukma Bersatu Cooperative No. 2/BPN/2011 dated
14 January 2011 granting the company an area of 2,945 hectares, effective
for 3 years as of 7 May 2010. In this case the outgrowers (Muara Kilis
Plasma Unit/KILA is currently not willing to apply RSPO NPP procedure
and RSPO certification (based on a letter dated 28 March 2013).

2. Plantation Business Concession (IUP).

a.

Tebo Regent Decree No. 141/Disbun/2011 dated 21 March 2011, covering

an area of 2,995 hectares.

Sukma__Bersatu. Cooperative’s Deed of Establishment No.
09/BH/Disperindagkop&UKM/IV/08 dated 18 April 2008 for the
cooperative’s establishment at Sungai Keruh Village of Central Tebo

District and Muara Kilis Village of Tengah Ilir District, Tebo Regency.

Contract between PT SKU and Sukma Bersatu Cooperative No. 001-
002/Kop.SB-SKU/VIII/2009 dated 12 August 2009 on agreement upon

revitalisation-schemed oil palm plantation management.

PT SKU’s Land of Title (HGU) certificate is still pending process by

relevant institution.

Location Map: Figure |
Figure 1: Map of PT SKU’s Location in Tebo Regency

Note: Maps with higher resolution have been attached in appendix 1.

a.

Assessment Process and Procedures
SEI Assessment

Environmental Management Document (DPLH) was prepared together with Centre
for Environmental Research, Universitas Jambi. The has also been acknowledged by
Head of Regency Environmental Service Office of Tebo with Decree No.
660.1/031/LH/2011 dated 2 February 2011 covering an area of 2,995 hectares. PT
SKU already has SIA document prepared in February 2013 by team headed by
Yosaphat Ardillo Renato an RSPO Approved HCV Assessors. In addition to the
SIA document available, there are also document of social impact management and
monitoring plan as consulted to the relevant stakeholders. Public consultation on the
social impact management and monitoring plan document was held on 19 December
2012 at one of the Management place (SBNE) in Tebo Regency. This event was
attended by the office head, commander of military region, district secretary, head

4
of district police, private parties, cooperative head, and customary leaders.

Following is the SIA document team.

SIA Team Leader:
Yosaphat Ardhilla Renato, S.Ant.

Born in Yogyakarta on 5 February 1987, he is a Corporate Social Responsibility
(“CSR”) Officer to PT SMART, Tbk. Being an expert in social and cultural
anthropology, he graduated bachelor of anthropology from Anthropology Department,
Universitas Gadjah Mada (UGM) in 2010. He also joined HCV Resources Network and
registered as a Social Discipline Specialist (participatory rural assessment; socio-
economic or cultural studies; participatory mapping; conflict resolution) to RSPO

Approved HCV Assessors.

Team Members:
Laurentius Vita Baskara, S.Sos.

Born in Yogyakarta on 29 April 1987, he is a staff to CSR Department with expertise on
social development and welfare. He graduated bachelor of social from Social and
Politics Faculty in 2010. His experience in surveying and assessing social impact
includes his works in a number of PT SMART, Tbk.’s plantations and mills, such as
social impact survey and analysis in North Sumatera, Jambi, Belitung, etc. In addition,
he has also been trained on Free, Prior and Informed Consent (FPIC) and Social

Mapping.
Veranita Mei Pratiwi, S.Ant.

Born in Magelang on 16 May 1987, she is a staff to CSR Department with expertise on
socio-cultural anthropology. Graduated bachelor of anthropology from Cultural
Anthropology of Universitas Gadjah Mada (UGM) in 2010, she has been involved in
several SIA surveys in a number of PT SMART, Tbk.’s plantation areas and mill.

Suma Nugraha,S.E.
Born in Garut on 7 July 1984, he is a staff to CSR Department with expertise on social,
economy, and politics. He graduated bachelor of economy from Economy and
Management Faculty of Bogor Agricultural University (IPB) in 2008, and currently is
pursuing his CSR master’s degree from Trisakti University. He has been involved in
social data gathering and social impact management monitoring in a number of
PT SMART, Tbk.’s plantation areas and mill.

Widodo C. Yuwono

He currently holds position of Social Impact Assessment & Grievance Section Head.
Having joined PT SMART, Tbk. since 1995, he graduated from Extra-School Education
Major of IKIP-Jakarta State University. His carrier started as a Training Officer under
Training & Development Department, tasked with training planning, making training
syllabus, delivering training, and evaluation and training. Prior to holding position as
Social Impact Assessment & Grievance Section Head, he was tasked with pioneering
the company’s CSR activities as a CSR Section Head whose main job was planning and

implementing the company’s CSR activities.

Assessment Methods

The method employed to collect data on socio-economic and cultural condition in the
villages around PT SKU’ plantations or mill is direct and indirect collecting system.
Direct data collection system is carried out with survey method using questionnaire as
its tool. Questionnaires are filled by informants and through Focus Group Discussion
(FGD). As for the indirect data collection system, it was carried out through literature
studies over Environmental Management Document (DPLH), HCV _ assessment,
supporting literatures of official data from the Government such as those to find at the

local governments’ websites.

Primary data collection carried out through field visit is expected to provide specific and
accurate data. The result will be completed by secondary data obtained through desktop
study, containing the collected items and representing the data needed. Secondary data
to collect other than through document or literature are PT SKU’s Corporate Social

Responsibility (CSR) programme and map of local area. The data generated from the
desktop study are analysed against the relevant RSPO principles and sustainable social

aspects.

a. HCV assessment

HCV assessment activities were carried out by PT SMART, Tbk.’s Environment

Department staffs, most of whom are already registered under RSPO Approved

HCV Assessor. Following is the HCV assessment team members.

Norman Faried Mustakiem

Born in Madiun on 26 February 1972, he currently is holding position as Section
Head of the Environment Department, PT SMART, Tbk. His field of expertise is
HCV assessment on Habitat Ecology. Graduated bachelor from Universitas
Mulawarman, Samarinda in 1997, his name is now registered under RSPO

Approved HCV Assessor.

Firmansyah

Born in Jakarta on 5 July 1979, he is a staff to the Environment Department, PT
SMART, Tbk. Graduated bachelor of biology in 2004 from Universitas
Nasional, Jakarta, he was once a researcher working for Bornean Orangutan

Survival Foundation (BOSF). Engaged in several HCV assessment activities in

several companies, he currently registered as participant to HCV-Network.
Ridho Farianto

Born in Sleman on 20 September 1979, he is a staff under PT SMART, Tbk.’s
Environment Department. His field of expertise is HCV assessment on Flora and
Environmental Services. Graduated from Universitas Kapuas Hulu in 2008, he
to date has been involved in several HCV research for several companies and is

registered as participant to HCV-Network.
Dede M. Nasir

Born in Bogor on 18 May 1981, he currently is a staff of PT SMART, Tbk.’s

Environment Department. His expertise is HCV assessment on Fauna Ecology

and GIS Mapping. Graduated from Bogor Agricultural University (IPB) in 2004,
ie has attended several HCV assessment-supporting seminars and trainings and

is registered under RSPO Approved HCV Assessor.

e Febia Arisnagara

Born in Bondowoso on 7 February 1985, he is a staff of PT SMART, Tbk.’s
Environment Department. Graduated Bachelor of Forestry from Bogor
Agricultural University (IPB) in 2009, he was once the Faculty of Forestry’s
HCV team member and have been involved in HCV Assessment on several

lantation areas. He is registered under RSPO Approved HCV Assessor.

e Laurentius Vita Baskara, S.Sos.

Born in Yogyakarta on 29 April 1987, he is a staff under PT SMART, Tbk’s

Environment Department with expertise on social development and welfare. He
graduated bachelor of social from Social and Politics Faculty in 2010. His
experience in surveying and assessing social impact includes his works in a
number of PT SMART, Tbk.’s plantations and mills, such as social impact
survey and analysis in North Sumatera, Jambi, Belitung, etc. In addition, he has
also been trained on Free, Prior and Informed Consent (FPIC) and Social

Mapping and Social Need Assessment (SNA) delivered by LINKS.

The HCV Assessment Phases

The HCV Assessment was carried out in November 2010, followed by public

consultation on 19 December 2012. The phases of HCV assessment and identification in

PT SKU’s concession (at KILE-KILA units) were document and map collecting, review

of documents and maps relevant to the assessment study, collecting general data and

information concerning the assessment area, data analysis, HCV identification, and

management and monitoring plan on the assessed HCV area.

a.

Summary of Assessment Findings
SEIA Assessment

Based on the SIA implementation objective, following are the conclusion drawn.
. PT SKU’s presence has positively contributed of given impact to social
condition of the community living in the area neighbouring the company.
Various direct and indirect activities have brought about positive impacts to the

community in the assessed area.

. The positive impacts PT SKU has contributed to the community are, among
others, those relating to the aspects of employment, economy, transportation
infrastructure, religion and social relations. The positive aspects that the
community benefits from are good road access, meeting of the community’s
social needs, improvement of its economic quality, and improvement of health

service.

. Land acquisition process was properly preceded by prior information, followed
by mutual agreement between the company and the compensated community.

This compensation process is adjusted to the PT SKU’s procedure in place.

. PT SKU’s policy related to the Management of Occupational Health and Safety
(OHS) has been practised. It increases positive impacts to the company staffs

due to occupational safety security for all of them.

. Negative impacts arising according to the Social Impact Analysis and

Assessment are social unrest related to the disruption of KILA cooperation with

outgrowers due to insufficient number of field workers.

List PT SKU’s Social Impacts

No. | Social Impact Social Issue

Currently non-optimised _ staffs’ performance,
especially in the plasma operational

Social unrest implementation.

1. | regarding to the

Currently uneven distribution/handover of estate

plasma plantation
certificates to those whose payments have been

settled.
Local workforce absorption by the company takin;
Employment PI y pany 8
2. ae account of the quota for locals need to be concerned
opportunities

and adjusted to its workforce demand.

Clear employment contracts from recruitment to
salary payment and employment termination.

Staff well-beings, capacity building programmes,
protection of labours’ rights through OHS
implementation are performed by the company
because they are parts of its inseparable obligations.

General Recommendation Based on the Social Impact Analysis and

Assessment
1. Social unrest concerning the plasma estates

Based on the socialisation during investment phase, PT SKU’s plantation
would be developed at the assessment area described in the ELA document. Its
land acquisition process has gone through FPIC process and method. This
socialisation process can be seen in the supporting document of the public
consultation on oil palm plantation investment which at that time would be run
by PT SKU. The land stipulation at the beginning of the land acquisition is a
crucial process to anticipate any undesired problems over the company’s
already-compensated lands. This is according to the procedure applied by PT

SKU concerning land acquisition process.

PT SKU also forges cooperation with the local community for plasma estate
opening as previously socialised. Concerning the land compensation process,
establishment of community institutions such as farmer group, cooperative, as
well as the workforce needed for the operational activities. Proactive
communication to the stakeholders in the assessed area, socialisation to the
landowners, farmer groups and Village Cooperative Unit (KUD) members and
management, as well as operational staff training and strict supervision over
the workforce are a series of endeavours in managing essential negative
impact, namely social unrest regarding to the plasma plantation opening.
Moreover, due to the increasing production year by year, it is expected that
plasma plantation yields will be able to improve the local community’s

economy.

10
2. Increase of employment opportunities

Increase of the local community’s employment opportunities is carried out
through several management actions such as: the company releases information
on its workforce demand to the local government according to the job positions
and their qualifications to accommodate the local workforce’s absorption into
permanent employment. The employees already joining the company are
provided with OHS security because it is committed to applying OHS

standards in its every operational activity.

HCV assessment

Based on the result of HCV assessment in PT SKU’s concession, there are four
HCV types found, namely HCV 1.1, HCV 4.1 (Kilis Besar, Kilis Kecil, Selingur,
Inoman, Ibul and Buluh Rivers), HCV 1.2 or protected species, and HCV 6 (sacred
forest of Bulian and cemetery). Total of the HCV area in KILE unit is
260.14 hectares while in KILA unit is 317.851 hectares. Public consultation was
held on 19 December 2012 in one of the Management housing (SBNE) in Tebo
Regency, attended by the office head, commander of military region, district
secretary, head of district police, private parties, cooperative head, and customary

leaders.

Recommendation made for PT SKU’s management unit is that the company should
immediately prepare its management and monitoring plan on the assessed HCV
area. Once the document is available, the management unit must manage and
monitor the assessed HCV area and conduct socialisation to, liaise with and consult
the relevant stakeholders (e.g. the Government, local community, and relevant

institutions) with regard to management of the assessed HCV areas.

Figure 2: Map of HCV assessment and PT SKU’s project area

11
Note: Maps with higher resolution have been attached in appendix 1.

12
Internal Responsibility

We hereby sign off on the above Summary Report of SEIA and HCV, The above may be
amended and clarified for improvement during the development of the plantation but it
will remain in accordance with RSPO Standards and Principles.

On behalf of the Management of PT Satya Kisma Usaha,

Dr. Haskarlianus Pasang
Head of Sustainability Division
Date: June 4"", 2013
Appendix 1. Figure 1: Map of PT SKU’s Location in Tebo Regency

102 25'0E 102°20'0E 102 35'0°E 102-400"
8 + + + +
Sungailandai
e
Muarabengkal
ngbetdarah
NO x Y
1 102° 34' 12.008" E 1° 28'11.241"S
2 102° 32' 34.064" E 1° 27' 22.816"S
hf 3 102° 32' 37.234" E 1° 24' 37.024" S
4 102° 36' 9.513" E 1° 25' 31.681" S
5 102° 35' 34.553" E 1° 27' 35.698" S
6 102° 34' 55.216" E 1° 27' 27.070" S
\
102 25'0°E 102°20'0'E 102 35'0E 102-40'0E
PETA LOKASI dan TITIK KOORDINAT
AREAL PT. SATYA KISMA USAHA
MUARA KILIS ESTATE (KILE) LEGENDA:
Kabupaten Tebo nN - <—~ :
Propinsi Jambi Titik Koordinat Sungai
e Desa/Kota | Batas Ijin Lokasi
= | Jalan
Sumber :

1. Peta Ijin Lokasi PT. Satya Kisma Usaha seluas 2.995 Ha Kecamatan Tebo Tengah dan Tengah llir
Kabupaten Tebo berdasarkan SK Bupati Tebo nomor 227B/BPN/2010 Tanggal 07 Mei 2010.
2. Final Mapping PT. Satya Kisma Usaha, Kilis Estate Edisi I, Pengukuran Maret 2011

1150'S

1"200"S

1250'S

1°300"S

1350"S

NoReg : 538/214/PMNPIV/A3

Appendix 1. Figure 2: Map of HCV assessment and PT SKU’s project area
Tre 102 60
g +
~
ie
X

1240's

1280°S

PRE 102 60"
PETAAREA STATEMENT DAN SEBARAN NkT
AREAL PT. SATYA KISMA USAHA
MUARA KILIS ESTATE (KILE) LEGENDA:
Kabupaten Tebo ==] salan
Propinsi Jambi =] sungai
N [J] _ Batas Ijin Lokasi
TM] Areal NKT
w a Tahun Tanam < 2010
Tahun Tanam>2010
s
1 as oO 1 Km
Sees
Sumber : .
Skala 1 : 50.000 1. Peta Ijin Lokasi PT. Satya Kisma Usaha seluas 2.995 Ha Kecamatan Tebo Tengah dan Tengah llir|
Kabupaten Tebo berdasarkan SK Bupati Tebo nomor 227B/BPN/2010 Tanggal 07 Mei 2010. erove
Proyeksi : Mercator 2. Final Mapping PT. Satya Kisma Usaha, Kilis Estate Edisi |, Pengukuran Maret 2011
Sistem Grid : Geographic 2. Survey Lapangan NK.

Datum : WGS 84

NoReg : 540/214/PMNP/IV/13

